DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/2/2019 and 5/13/2022 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/4/2018. 
Status of Application
Claims 1-7 are pending. Claims 1, 6, and 7 have been amended. Claims 1 and 7 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 8/3/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/3/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states some case situations that the metes and bounds of what is required is unclear. Claim 1 states “in a case where a route length does not exceed a first upper limit value in a section of the route”, thus there is a length requirement for a section of the route. Then  the claims require “where the priority of the first transportation means is less than a threshold value based on an attribute of the route search request” and it is unclear if these two portions are connected and what attribute is being addressed? Is there merely being an attribute give this a priority? As claimed it becomes unclear what the length and the priority based on an undefined attribute would even be, or how one would measure the metes and bounds of this? Further, there is more limitations, about the same first transportation means, that state the length is bigger than the first length but not a second, and that the attribute is above this is also unclear. When reading in the specification, this distinction was not clear, thus the claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office suggests rewriting the claims to clearly define what is being measured, what is being compared, what is above and below a threshold and in fact what is being claimed. The Office is going to interpret these as any type of system that uses user preferences with thresholds such as distance, length, or time based decisions. Appropriate action is required.
Claim 7 is rejected under the same rational as Claim 1.
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 are rejected under 35 USC 103 as being unpatentable over Ghaddar et al. (United States Patent Publication 2018/0211337) in view Echeruo (United States Patent 7,957,871).
With respect to Claim 1: While Ghaddar discloses “A route search device comprising” [Ghaddar, ¶ 0014-0016];
“an electronic control unit comprising a central processing unit and a memory” [Ghaddar, ¶ 0066 and Figure 1]; 
“wherein the electronic control unit is configured to: receive, through a communication device from an information terminal, a route search request” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087];
“set a priority in selecting a transportation means used for moving in a section of a route defined by one or more sections from a plurality of kinds of the transportation means for each section included in the route when searching a route to a destination based on the route search request” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“search the route to the destination using one or more of the plurality of kinds of the transportation means and select a transportation means for the each section based on the set priority for the transportation means” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“wherein at least one section of the route is searched for moving by a first transportation means of the plurality of kinds of transportation means” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087];
“in a case where a route length does not exceed a first upper limit value in a section of the route” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“where the priority of the first transportation means is less than a threshold value based on an attribute of the route search request” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“and a route is searched for moving by the first transportation means is a case where the route length does not exceed a second upper limit value longer than the first upper limit value in a section” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“where the priority of the first transportation means is the threshold value or more” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“and wherein a recommended route is defined for each section based on the selected transportation means” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“connect each recommended route, defined by the selected transportation means, for each section forming a final recommended route from a departure place to the destination” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“and provide, to a user via the communication device, a route information specifying the final recommended route” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“wherein setting the priority of corresponding transportation means is based on the route search request comprising at least one of an attribute of a start point and an attribute of an end point for each section included in the route” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087];
	Ghaddar does not specifically state using different means for different sections, together as implied, but not required by the claims. The limitations as presented above, only require “one or more sections” thus one section reads on this, as mapped out above, However the Office will attempt to map out scenarios with multiple sections for the sake of compact prosecution.
	Echeruo, which is also a multiple mode system that creates routes for uses teaches “set a priority in selecting a transportation means used for moving in a section of a route defined by one or more sections from a plurality of kinds of the transportation means for each section included in the route when searching a route to a destination based on the route search request” [Echeruo, Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1]; 
“search the route to the destination using one or more of the plurality of kinds of the transportation means and select a transportation means for the each section based on the set priority for the transportation means” [Echeruo, Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1]; 
“wherein at least one section of the route is searched for moving by a first transportation means of the plurality of kinds of transportation means” [Echeruo, Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1];
“in a case where a route length does not exceed a first upper limit value in a section of the route” [Echeruo, Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1]; 
“where the priority of the first transportation means is less than a threshold value based on an attribute of the route search request” [Echeruo, Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1]; 
“and a route is searched for moving by the first transportation means is a case where the route length does not exceed a second upper limit value longer than the first upper limit value in a section” [Echeruo, Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1]; 
“where the priority of the first transportation means is the threshold value or more” [Echeruo, Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1]; 
“and wherein a recommended route is defined for each section based on the selected transportation means” [Echeruo, Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1]; 
“connect each recommended route, defined by the selected transportation means, for each section forming a final recommended route from a departure place to the destination” [Echeruo, Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Echeruo into the invention of Ghaddar to not only include using multiple modes of transport through sections of a map towards a destination as Ghaddar discloses but also include multiple sections with multiple modes of transportation based on user preferences as taught by Echeruo with a motivation of creating a more robust system that can scale out to multiple sections. Additionally, the claimed invention is merely a combination of old, well known elements such as optimization over sections of maps based on user preferences and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office Note: DESIGN CHOICE It is the Office's stance that the specification of a threshold value of the same mode of transportation for two separate route lengths (under or over a threshold) based on an attribute, without any explanation of any well-known benefit of selecting the transportation means other than based on an attribute is a mere design choice. By choosing a attribute related selections for transportation means optimization, and selecting the same transportation means solely based on a single attribute, over any other attribute, without the recitation of a known and understood benefit of selecting one over the other, does not distinct the invention over the prior art, rather defines a mere choice.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any attribute related optimization and would have been obvious and the design choice would have produced predictable results.
With respect to Claim 2: Ghaddar discloses “The route search device according to claim 1 wherein the electronic control unit is further configured to: set a change point at which the transportation means is changed” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087]; 
“and the electronic control unit is configured to set the priority for each section where a distance between a departure place and a destination is divided at each change point” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087].
With respect to Claim 3: Ghaddar discloses “The route search device according to claim 1, wherein the priority is set based on characteristics of area included in the section of the route” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087].
With respect to Claim 4: Ghaddar discloses “The route search device according to claim 1 wherein the electronic control unit is further configured to: provide a user with the route searched, and set the priority based on user characteristics of the user” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087].
With respect to Claim 5: While Ghaddar discloses “The route search device according to claim 1, wherein the electronic control unit is further configured to lower the priority of a type of transportation as the transportation means in a section of the route with a start point as a home compared to a section of the route with a start point as a getting-off station or a parking lot” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087];
Ghaddar does not specifically state walking as a type of transportation means.
	Echeruo, which is also a multiple mode system that creates routes for uses teaches “wherein the electronic control unit is further configured to lower the priority of walking as the transportation means in a section of the route with a start point as a home compared to a section of the route with a start point as a getting-off station or a parking lot” [Echeruo, Abstract Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Echeruo into the invention of Ghaddar to not only include using multiple modes of transport through sections of a map towards a destination as Ghaddar discloses but also include multiple sections with multiple modes of transportation such as walking based on user preferences as taught by Echeruo with a motivation of creating a more robust system that can scale out to multiple sections with a walking mode. Additionally, the claimed invention is merely a combination of old, well known elements such as optimization over sections of maps based on user preferences and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office Note: DESIGN CHOICE It is the Office's stance that the specification of a priority of the same mode of transportation for two separate route starting locations (parking lot or home), without any explanation of any well-known benefit of selecting the change in priority other than based on an user preference is a mere design choice. By choosing a priority related to locations for transportation means optimization, and selecting the same transportation means solely based on a priority, over any other priority, without the recitation of a known and understood benefit of selecting one over the other, does not distinct the invention over the prior art, rather defines a mere choice.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any priority based on profiles or preferences and would have been obvious and the design choice would have produced predictable results.
With respect to Claim 6: While Ghaddar discloses “The route search device according to claim 1, wherein the first transportation could be various types” [Ghaddar, ¶ 0013-0016, 0046, 0062, 0071-0073, 0077-0079, and 0087];
Ghaddar does not specifically state walking as a type of transportation means.
	Echeruo, which is also a multiple mode system that creates routes for uses teaches “wherein the transportation means is walking” [Echeruo, Abstract Col 7 lines 15-37 and Col 10 lines 60-66 and Claim 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Echeruo into the invention of Ghaddar to not only include using multiple modes of transport through sections of a map towards a destination as Ghaddar discloses but also include multiple sections with multiple modes of transportation such as walking based on user preferences as taught by Echeruo with a motivation of creating a more robust system that can scale out to multiple sections with a walking mode. Additionally, the claimed invention is merely a combination of old, well known elements such as optimization over sections of maps based on user preferences and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 7: all limitations have been examined with respect to the device in claims 1-6. The medium taught/disclosed in claim 7 can clearly perform on the  device of claims 1-6. Therefore claim 7 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669